Judge Arnold Shulman.
In this appeal from the denial of his motion for new trial following his conviction of burglary, the appellant’s sole contention is that the evidence was insufficient to support the jury’s verdict.
The state’s evidence established without dispute that a burglary occurred, that 29 compact discs, a pillow case, and a pistol were taken during the burglary, and that the appellant pawned the 29 compact discs for $75 at a pawn shop that same day. The owner of the burglarized premises testified that the appellant had been to his home approximately a week prior to the burglary “to see about buying some chickens.” The appellant testified that as he was walking towards a nearby highway on the day of the burglary, he came across an automobile occupied by two white males which was stopped on the side of the road with its hood up. He stated that these men sold him the compact discs for $40, following which he hitchhiked into town and pawned them for $75. He further testified that the discs were in a vinyl or leather carrying case when the men originally showed them to him but that they removed them from this case and placed them inside a pillow case before transferring them to him.
*417Decided January 6, 1992.
William J. Robinson, Jr., for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
“To convict a defendant of burglary based upon recent possession of stolen goods, it must be shown that the goods were stolen in a burglary and there must be an absence of or an unsatisfactory explanation of that possession. [Cit.] Whether the defendant’s explanation of the possession was a satisfactory explanation is a question for the jury. [Cits.]” Bankston v. State, 159 Ga. App. 342, 343-344 (4) (283 SE2d 319) (1981). We hold that the evidence in this case, construed in favor of the verdict, was sufficient to enable a rational trier of fact to reject the appellant’s explanation for his possession of the discs and to find him guilty of burglary beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Carley, P. J., and Beasley, J., concur.